        Case 2:19-cv-00057-BMM Document 72 Filed 01/06/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION


 GARRETT BLACKBURN,
 as Owner of the G3 1652 JON BOAT,                           19-cv-57-BU-BMM

                            Plaintiff,
                                                                    ORDER
 For Exoneration From or
 Limitation of Liability.




      This matter arises from an accident on Holter Lake, an impounded stretch of

the Missouri River. Judge Sam E. Haddon dismissed another action arising from

the same accident for lack of subject matter jurisdiction. See In the Matter of

Garrett, 19-cv-81 (D. Mont. Jan. 10, 2020). The Ninth Circuit affirmed Judge

Haddon’s finding. See In the Matter of Garrett, No. 20-35127 (Dec. 2, 2020). The

Ninth Circuit found that claims arising on Holter Lake do not meet “the location

test for navigable waters” and therefore do not qualify for federal court admiralty

jurisdiction under 28 U.S.C. § 1333(1). See id. at *5. Counsel in Garret

represented to this Court that they will not pursue a Petition for Writ of Certiorari.

(Doc. 71).

      The Court lacks subject matter jurisdiction over this case. The Court will

therefore dismiss the above-captioned matter.
        Case 2:19-cv-00057-BMM Document 72 Filed 01/06/21 Page 2 of 2



                                       ORDER

      With good cause shown, IT IS HEREBY ORDERED that Plaintiff’s

Complaint for Exoneration (Doc. 1) is DISMISSED for lack of subject matter

jurisdiction. The Clerk is directed to close the case.

      Dated the 6th day of January, 2021.




                                              2
